     

Case 19-06008 Doc 1-4 BK 2329,,0G bade he oi 3 133 FRE$ 8.00

PRESENTED in RECORDER: 02/25/2003  12:19FH
DICKIE C. WOOB REGISTER OF DEEDS BY:G0RTON
CANCELLED PURSUANT TO 6.5, aa a

BROS PLT? -

posidrse

Prepared by and Return to:------- Craig, Brisson & Clements,
P.A. N

%Y P. O. Box 1180
Fayetteville, NC 28302-1180

CERTIFICATE OF SATISFACTION
OF DEED OF TRUST
N.C.G.8. 45-37 (A) (6) 1987

THIS INSTRUMENT is prepared this the / day ot ZAKI aan

2003. NORTH CAROLINA, FORSYTH COUNTY

The undersigned Owner of the Note, certifies that it is the
Owner of the indebtedness and that the debt or other obligation
in the amount of $14,000.00 secured by the Deed of Trust
executed by: Daryl T. Davidson and wife, Paulette Kelly
Davidson, Grantor{s), to Donald T. Ritter, Jr., as trustee, and
Chase Mortgage Brokers, Inc., as beneficiary, and recorded in

Forsyth County, North,Garolina, in Book 1984 at Page 948 was
satisfied on the /F day of 2003. It is
requested that this Certificate of Satisfaction be recorded and

the above-referenced Deed of Trust be canceled of record.
IN WITNESS WHEREOF, the Owner of the Note and Indebtedness
has caused this instrument to be executed by its duly authorized

 

STATE OF TJERAS

— i
Ae oh WM, [héms a Notary Public of the State
and county aforesaid, certify that FRAWIWICE BR/)

personally appeared before me this day and after being duly
sworn, acknowledged that he/she is the (Vice) President of

, and that he/she, as Vice President and by
authority duly given, executed the foregoing instrument on
behalf of the corporation for the purposes thegein express
WITNESS my hand and official seal, this /¥“aay of Id.

Com om bee lee Silrlou

 

iJ NOTARY PUBLIC

 

DERRICK fT, WILLIAMS
Notary Public
State of Texas
Comm. Explras 05-09-2006

 

 

 

 
Case 19-06008 Doc:1-4 BK asa P 61133 of 3

My Commission Expires: Y5/0 y) Ob

STATE OF NORTH CAROLINA, COUNTY OF

 

The foregoing or annexed certificate of

i

Notary Public, is certified to be correct.

ST. OFNC-FORSYTHCO The foregoing certificate(s) of:
WNonten We ( — Cer Weoumd

si NP({s}
tio

is/are certifled to be correct at the date of rec ‘dition ypwo-en the first page ¢ f.
Dickie C. Wood, Register of Deeds by: orl > an

Register of Deeds
Case 19-06008 Doc 1-4 BK 340. P C1134 of 3

Loan # 0000573485

STATE OF NORTH CAROLINA
AFFIDAVIT OF LOST NOTE
COUNTY OF FORSYTH

The undersigned, Frankie Ward, Affidavit herein, being first duly sworn, deposes and
says:

1. That he/she is the Foreclosure Manager in the office of Citifinancial Mortgage
Company, Inc. a New York a corporation, with offices at 111 Northpoint, Suite 100, Bldg. 4,
Coppell, Texas 75019, and in his/her capacity as Foreclosure Manager, he/she is familiar with the
account and note described below.

2. That Citifinancial Mortgage, Inc. is the owner and holder of the note and
indebtedness being further‘described as a promissory note signed by Daryl T. Davidson, and wife,
Paulette Kelly Davidson, dated January 23, 1998 in the original amount of

$14,000.00. , .FOURTEEN THOUSAND’:DOLLARS &NO/00 CENTS

3. The Deed of Trust securing said promissory note is recorded in Book 1984
Page 948 _, in the office of the Register of Deeds of _ FORSYTH County, North

Carolina, and the street address of the property described therein
is 3849 Sawyer Drive, Winston-Salem, NC 27105

 

 

 

4. That the promissory note was lost and the Affiant has made due and diligent search for
the promissory note but has not found the same.

5. Affiant has not, nor has any other person to Affiant=s knowledge, canceled the above-
described instrument or transferred or in any other way been divested of the ownership of or
rights under the above-described promissory note except for the loss as herein above set forth.

6. The Deed of Trust, Book 1984 at Page 948 was satisfied on 2-19-03

FURTHER THE AFFIANT SAYS NAU!

 

Foreclosure Manager
Sworn to and subscribed before me:

This [2 day of felvary 2003.

 

 

NOTARY PUBLIC

 

Me, State of Texas
Sore” Commi Expires 05-09-2006

My Commission Expires: 05/0 4/ OG fe DERRICK T. WILLIAMS
. . Notory Publle

 

 
